[PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                 FOR THE ELEVENTH CIRCUIT     U.S. COURT OF APPEALS
                                                ELEVENTH CIRCUIT
                                                  September 30, 2002
                                                 THOMAS K. KAHN
                                                       CLERK
                          No. 98-6222

                   FCC Docket No. 97-151-CS

GULF POWER COMPANY;
ALABAMA POWER COMPANY, et al.,

                                                         Petitioners,

                       versus

FEDERAL COMMUNICATIONS COMMISSION and
UNITED STATES,

                                                       Respondents.



                          No. 98-6414

                   FCC Docket No. 97-151-CS

COMMONWEALTH EDISON COMPANY,
                                                         Petitioner,

                                versus

FEDERAL COMMUNICATIONS COMMISSION and UNITED STATES OF
AMERICA,
                                               Respondents.
                        ____________

                         No. 98-6430
                        ____________
                   FCC Docket No. 97-151-CS

POTOMAC ELECTRIC POWER COMPANY,

                                                  Petitioner,

                            versus

FEDERAL COMMUNICATIONS COMMISSION and UNITED STATES,

                                               Respondents.

                        _____________

                         No. 98-6431
                       _____________
                   FCC Docket No. 97-151-CS

TEXAS UTILITIES ELECTRIC COMPANY,

                                                 Petitioner,

                            versus

FEDERAL COMMUNICATIONS COMMISSION and UNITED STATES,

                                               Respondents.




                              2
                      ________________

                         No. 98-6442
                      ________________
                   FCC Docket No. 97-151-CS

UNION ELECTRIC COMPANY, d.b.a. AMERENUE,

                                                  Petitioner,

                            versus

FEDERAL COMMUNICATIONS COMMISSION
and UNITED STATES,

                                                Respondents.

                      _________________

                         No. 98-6458
                     _________________
                   FCC Docket No. 97-151-CS

AMERICAN ELECTRIC POWER SERVICES CORPORATION,

                                                  Petitioner,

                            versus

FEDERAL COMMUNICATIONS COMMISSION and
UNITED STATES,

                                                Respondents.




                              3
                     _________________

                         No. 98-6476
                     __________________
                    FCC Docket No. 97-151

DUKE ENERGY CORPORATION,

                                             Petitioner,

                           versus

FEDERAL COMMUNICATIONS COMMISSION and
UNITED STATES,

                                            Respondents.

                        ____________

                        No. 98-6477
                       ____________
                    FCC Docket No. 97-151

VIRGINIA ELECTRIC and POWER COMPANY,

                                              Petitioner,

                           versus

FEDERAL COMMUNICATIONS COMMISSION
and UNITED STATES,

                                            Respondents.




                              4
                     ______________

                       No. 98-6478
                     ______________
                   FCC Docket No. 97-151

CAROLINA POWER & LIGHT COMPANY,

                                             Petitioner,

                          versus

FEDERAL COMMUNICATIONS COMMISSION and
UNITED STATES,

                                           Respondents.

                     _______________

                        No. 98-6485
                     ________________
                   FCC Docket No. 97-151

DUQUESNE LIGHT COMPANY,

                                             Petitioner,

                          versus

FEDERAL COMMUNICATIONS COMMISSION
and UNITED STATES,

                                           Respondents.




                             5
                    ________________

                       No. 98-6486
                    _________________
                   FCC Docket No. 97-151

DUQUESNE LIGHT COMPANY,

                                             Petitioner,

                          versus

FEDERAL COMMUNICATIONS COMMISSION
and UNITED STATES,

                                           Respondents.

                     ______________

                       No. 98-2589
                     _______________
                   FCC Docket No. 97-151

TAMPA ELECTRIC COMPANY,

                                             Petitioner,

                          versus

FEDERAL COMMUNICATIONS COMMISSION
and UNITED STATES,

                                           Respondents.




                             6
                                       ____________

                                       No. 98-4675
                                     _____________
                                   FCC Docket No. 98-20

FLORIDA POWER & LIGHT COMPANY,

                                                                                   Petitioner,

                                            versus

FEDERAL COMMUNICATIONS COMMISSION and UNITED STATES,

                                                                                Respondents.


                             Petitions for Review of Orders
                      of the Federal Communications Commission

                                   (September 30, 2002)

   ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before TJOFLAT, CARNES and GARWOOD*, Circuit Judges.

PER CURIAM:

       In Gulf Power Co. v. FCC, 208 F.3d 1263 (11th Cir. 2000), we considered

an attack on the FCC’s 1998 regulations, Report and Order, 13 F.C.C.R. 6777,

1998 WL 46987, promulgated pursuant to the 1996 amendments to the Pole

Attachment Act, 47 U.S.C. § 244(f) (Supp. II 1996). We held that the facial

_________________

*Honorable Will L. Garwood, U.S. Circuit Judge for the Fifth Circuit, sitting by designation.



                                                7
validity of the rent formula developed by the FCC was not ripe for review, but that

the FCC lacked statutory authority to regulate the wireless carriers and the

provision of the Internet service under the 1996 Act. Gulf Power, 208 F.3d at

1279. The Supreme Court reversed and remanded the latter determination. See

National Cable & Telecommunications Association, Inc. v. Gulf Power Co., 534

U.S. 327, 122 S. Ct. 882, 151 L. Ed. 794 (2002). Accordingly, the FCC Order is

reinstated.

      SO ORDERED.




                                          8